7 F.3d 224
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Philocles JOFFRE, Plaintiff-Appellant,v.UNITED STATES ATTORNEY GENERAL;  Robert R. Merhige, Jr.,United States District Judge;  Thomas Mucklow, AssistantUnited States Attorney;  Lisa Grimes, Assistant UnitedStates Attorney;  Diane Bromley;  Richards World of Travel;James Kearns, Western Maryland State Police Supervisor;Donald Hayes, City of Martinsburg Police Department;Sergeant Griffith, West Virginia State Trooper;  Hugh SamuelSheets, Jr., Martinsburg Police Officer, Defendants-Appellees.
No. 93-6683.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 22, 1993.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.
Philocles Joffre, Appellant Pro Se.
N.D.W.Va.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Philocles Joffre seeks to appeal the district court's order denying relief on his civil rights complaint.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  Joffre v. United States Attorney General, No. CA-93-65-E (N.D.W. Va.  June 18, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Joffre's complaint raised claims under 42 U.S.C.s 1983 (1988) and under the decision in  Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)